COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



MARTA MARTINEZ,


                            Appellant,

v.


ALLEN SANDY WARD, ET AL,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00270-CV

Appeal from the

210th Judicial District Court

of El Paso County, Texas 

(TC# 2004-1321) 


MEMORANDUM  OPINION

	This appeal is before the Court for determination whether it should be dismissed for lack
of jurisdiction.  Appellant Ms. Marta Martinez filed a notice of appeal on September 3, 2008.  By
letter dated September 3, 2008, the clerk of this Court notified Ms. Martinez of the Court's intent
to dismiss the case for lack of jurisdiction as it appeared there was no appealable order entered in
the trial court.  The clerk informed Ms. Martinez of our intent to dismiss the appeal without
further notice, unless a party, within ten days of the date of the notice, could show grounds for
continuing the appeal.  We have not received a response.
	Appellate courts generally have jurisdiction over final judgments, and such interlocutory
orders as the Legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012,
§ 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no pet.). 
Given the absence of a final judgment or other appealable order, we dismiss this case for lack of
jurisdiction.



November 6, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.